DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  the dependency of claim 11 appears in error since it is depending from itself.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6, 7, 9, 10, 13-15, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullin (US 10,821,073) in view of Uber, III et al. (US 2017/0165427, cited by applicant).
Regarding claims 1 and 13, Mullin teaches a system comprising: a container (10) for containing a consumable substance (18) and configured to be consumed by an animal (14) to deliver the consumable substance to the animal; wherein the container itself is digestible by the animal (figs. 1, 5 and col. 1, lines 43-46).
Mullin fails to teach the container comprises a machine-readable code as claimed.
However, Uber teaches a machine-readable code (34) indelibly placed on the container (12) by laser etching (fig. 2, [0035], [0040] and [0054]).
In view of Uber’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mullin by incorporating the teaching as taught by Uber so that the container and the consumable substance can be identified by the machine-readable code (see Uber: [0035]).
Regarding claims 2 and 14, Mullin as modified by Uber teaches all subject matter claimed as applied above.  Uber further teaches wherein the information related to the consumable substance contained within the container includes at least one of substance ingredients, possible side effects caused by the substance, a substance production date, a substance production time of day, or a substance expiration date ([0035]).
Regarding claims 3 and 15, Mullin as modified by Uber teaches all subject matter claimed as applied above.  Uber further teaches wherein the information related to the container includes at least one of a container capacity, a container type, a manufacturer lot number for the container, a container serial number, a container production date, a container production time of day, a container expiration date, or a list of compatible contents ([0035]).
Regarding claim 4, Mullin as modified by Uber teaches all subject matter claimed as applied above.  Uber further teaches wherein the information related to the animal to which the substance is to be administered includes at least one of a postal address, a telephone number, an email address, a health insurance company name, a health insurance policy number, a social security number, a payment account, a birthdate, age, prescribed dosage, or prescribed dosage schedule ([0044]).
Regarding claims 6, 7, 17 and 18, Mullin as modified by Uber teaches all subject matter claimed as applied above.  Uber further teaches wherein the machine-readable code is a two-dimensional code and further limitations as claimed ([0041]).
Regarding claims 9, 10 and 20, Mullin as modified by Uber teaches all subject matter claimed as applied above.  Mullin wherein the container comprises a capsule or tablet and further limitations as claimed (figs. 52 and 53).
Claim(s) 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullin as modified by Uber as applied to claims 1 and 13 above, and further in view of Gilligan et al. (US 2014/0046126).
Regarding claims 5 and 16, Mullin as modified by Uber teaches all subject matter claimed as applied above except for the machine-readable code is one-dimensional machine-readable code.
However, Gilligan teaches one-dimensional machine-readable code placed on the container by laser etching (fig. 5B).
In view of Gilligan’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mullin and Uber by incorporating the teaching as taught by Gilligan in order to arrive at the claimed invention.  Such modification would not involve any inventive feature since it is just a matter of etching an alternative type of machine-readable code on the container.
Claim(s) 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullin as modified by Uber as applied to claims 1 and 13 above, and further in view of Dent (US 2006/0277269, cited by applicant).
Regarding claims 8 and 19, Mullin as modified by Uber teaches all subject matter claimed as applied above except for the machine-readable code is further encoded with data representative of information related to a name of at least one of a prescribing physician, a pharmacist filling a prescription of the consumable substance, or an administering physician.
However, Dent machine readable code encoded with data representative of information related to a name of at least one of a prescribing physician as claimed (fig. 5).
In view of Dent’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mullin and Uber by incorporating the teaching as taught by Dent so that important information, such as physician name, can be encoded in the machine-readable code and thus, for tracking and monitoring purposes (see Dent: [0076]).
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullin as modified by Uber as applied to claim 1 above, and further in view of Hanina (US 2013/0127959).
Regarding claims 11 and 12, Mullin as modified by Uber teaches all subject matter claimed as applied above except for the machine-readable code is provided on one of the first half or the second half and both the first half and second half.
However, Hanina teaches container (capsule) having machine-readable code printed on both halves of the container (fig. 3).
In view of Hanina’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mullin and Uber by incorporating the teaching as taught by Hanina in order to arrive at the claimed invention.  Such modification would not involve any inventive feature since it is just a matter of positioning and placing the machine-readable barcode on the container as long as the barcode can be read.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References: Mullin et al. (US 9,931,297); Grandinetti (US 2005/0175685); Meyer (US 5,895,662) and Baumgardner et al. (US 5,792,470) are cited because they are related to system and method for container for containing consumable substance that can be digested by animal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon-Thurs: 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2876